Russelu, C. J.
This case is controlled by the principles stated by this court in Dill v. Taylor, 160 Ga. 234 (127 S. E. 737) ; and the writ of error must be dismissed. In the Dill case no response was made to the motion to dismiss, and this failure to respond was construed as an admission of the facts stated in tile motion. In the instant case the plaintiff in error filed a response to the motion, but did not deny the averments of fact in the motion to dismiss.

Writ of error dismissed.


All the Justices concur.

Smith, Hammond, Smith & Bloodworth, H. H. Anderson, W. B. Robinson, and G. N. King, for plaintiff in error.
J. M. Neel, contra.